DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  
	
Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 9, and its dependent claims, are drawn to the general notion of an amoled display control apparatus which compensates for TFT threshold voltage deviation and drift. 
Independent claim 1, and its dependent claims, are drawn to the general notion of a method for a claim 9 apparatus. 
Independent claim 19, and its dependent claims, are drawn to the general notion of an electronic device containing a storage device retaining processor-executable code implementing a display control method as described in claim 8. 
Independent claim 20, and its dependent claims, are drawn to the general notion of a non-transitory computer-readable storage medium containing processor-executable code implementing a display control method as described in claim 8. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
 
Conclusion
The reference found most-pertinent to the instant Office Action is reported in the attached USPTO-892 form and described below: 
Jung (Jung; Hwajun et al., US 20180182303 A1), describing an amoled display which compensates for TFT threshold voltage deviation and drift, see [0045], [0052], [0053], but does not describe an acquisition of a second sensing voltage at different temperatures in response to the data voltage being equal to a second set data voltage, a calculation of a difference between the second set data voltage and the second sensing voltage to obtain the threshold voltage, a generation of a variation curve of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Michael J Eurice/Primary Examiner, Art Unit 2693